Title: To Thomas Jefferson from Eleazar Wheelock, 8 February 1808
From: Wheelock, Eleazar
To: Jefferson, Thomas


                  
                     Sire 
                     
                     Cincinnati, State of Ohio Feby 8th. 1808
                  
                  I fear to intrude upon the Great, &, nothing but imperious necessity can apologize for this address—As the political Father and Saviour of a great Family, permit me prostrately, at your Feet, to place the impotency of a numerous and promising Family.—Soon after the termination of the revolutionary War, I imported Goods to a large amount, sold them on Credit, and thereby have become a bankrupt—My Father was the founder of Dartmouth College, in Hanover Newhampshire, my brother is now President of the same—Which place, with my family, I left the fourth of July last and landed here the twentieth of September following—have ample testimonials respecting the fairness of my moral character—The prolific and burdened circumstances of my Companion in penury, who being the Mother of eight Children, claims the humane attention of those Who patronize the population of Republics—
                  As the only testimonial, in our power to dispense of the exalted sentiments, long since imbibed and retained of the Patriotism and Christly Virtue for which you are justly Characterized, We have presumed to have a Son Christened Thomas Jefferson aged three years; Whom I instruct, and with millions until time shall be no more will call you Blessed—A small part of a Section of land in this Vicinity would be sufficient to make my family more independently happy, than some who are possessed of Millions—The circumstance of the Samaritan and Stranger often occur—Under existing circumstances, will the presumption be unpardonable, to solicit the favor to have an order on Colo. Symms the Regester of the Land-Office in this Town, to dispence a small part of a Section?, by the production of which, the family of him will rejoice, who is Sire with the greatest Deference 
                  Your most Obedient humble and devoted Servant
                  
                     Eleazar Wheelock 
                     
                  
                  
                     Your condecending notice by addressing to Colo. E Wheelock Cincinnati will be very obliging
                  
               